Citation Nr: 0121207	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for gastritis with 
esophagitis, esophageal ulcer, and Schatzki's ring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The appellant had unverified active duty for training from 
February 1967 to August 1967 and additional periods in August 
1968, July 1969, from May to June 1970, May 1971, and from 
July 23, 1972 to August 6, 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, wherein the RO denied service connection for gastritis 
with esophagitis, esophageal ulcer, and Schatzki's ring.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The medical evidence does not link the appellant's 
gastritis with esophagitis, esophageal ulcer, and Schatzki's 
ring to active duty for training.  


CONCLUSION OF LAW

The appellant's gastritis with esophagitis, esophageal ulcer, 
and Schatzki's ring were not incurred in or aggravated by 
active duty for training.  38 U.S.C.A. §§ 1110, 1153, 5102, 
5103, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist previsions 
contained in the new law.  The May 1999 statement of the case 
(SOC) issued during the pendency of this appeal notified the 
appellant of the relevant laws and regulations pertaining to 
the establishment of service connection.  A transcript of the 
appellant's June 2001 travel board hearing and a copy of a 
March 1998 VA examination report have been associated with 
the file.  In addition, the veteran submitted additional 
records at his June 2001 Travel Board hearing, waiving 
consideration of this evidence by the RO.  There are no 
outstanding medical records that need to be obtained.


Factual Background

Service medical records from the appellant's periods of 
active duty for training show that an April 1972 report of an 
annual medical examination was negative for complaints or 
findings of a gastrointestinal disorder; however, the report 
of medical history dated in April 1972 shows that the 
appellant indicated that he had frequent indigestion that was 
treated with antacids, and stomach, liver, or intestinal 
trouble.

The results of an October 1981 upper G.I. series at the 
Chestnut Ridge Health Service Center revealed findings 
consistent with duodenitis.  An upper G.I. series in July 
1982 revealed a very transient hernia that was demonstrated 
predominantly by a very transient shallow Schatzki ring.  
Minimal reflux was present.  Another upper G.I. series done 
in January 1986 shows there was no evidence of ulceration or 
deformity.  It was also noted that there was no change from 
the 1982 study.

The appellant was referred to James G. Tifft, M.D., and a May 
1986 letter from the physician states that the  appellant 
complained of "burning" in the mid-epigastric area that 
radiated up into his chest.  This symptom was also associated 
with heartburn and sour eructation as well as some water 
brash.  The appellant denied dysphagia, hematochezia and 
melena.  The physician's impression was that the history of 
persistent, refractory dyspepsia was either due to peptic 
ulcer disease and or reflux esophagitis.  Later that month he 
underwent an endoscopy; the impression was mild reflux 
esophagitis.  A June 1986 letter indicates the  appellant 
continued to complain of dyspepsia, which the physician 
suspected was related to reflux esophagitis and esophageal 
ulcer.  A letter dated in August 1986 show the  appellant 
responded to medication and that he felt quite well.

Police department medical records indicate that the  
appellant sought treatment for esophagitis in December 1986.

Medical records dated from August 1989 to May 1994 from the 
North Medical Family Physicians and St. Joseph's Hospital 
show that esophagitis and hiatal hernia were noted in August 
1989.  In December 1990 it was noted that the appellant had 
heartburn, hiatal hernia, and esophageal stricture. 

The appellant was seen by Michael A. Fitzgerald, M.D. in 
August 1996.  He had a history of chronic problems of 
intermittent episodes of dysphagia and symptoms consistent 
with reflux.  His most recent symptom was spitting up blood.  
The appellant underwent an dilatation and endoscopy at which 
time the esophagus appeared unremarkable except for some mild 
esophagitis and small Schatzki's ring in the distal 
esophagus, which was opined to be the cause of the  
appellant's dysphagia.  The diagnosis from a gastric biopsy 
was that it was consistent with fundic origin, and showed no 
significant epithelial atypia or inflammatory cell 
infiltrate.  In addition, a special stain failed to disclose 
the presence of Helicobacter organisms.  A letter dated in 
September 1996 indicates that all of the  appellant's 
symptoms had resolved since the endoscopy and dilatation.

A September 1997 letter from a friend who had active duty for 
training with the appellant recalled that the appellant went 
to the hospital on July 31, 1972, after returning from four 
days out at sea.  He stated that the appellant complained of 
stomach pains and passed blood, and that he has had stomach 
problems ever since.

Additional letters dated in November and December 1997 from 
the appellant's ex-wife, mother, and long-time friend also 
state that the appellant had no known stomach problems prior 
to his active duty for training in July and August 1972, and 
that he continued to experience stomach problems since that 
time.

The appellant underwent a VA examination in March 1998.  On 
examination there was mild tenderness to palpation in the 
epigastric areas, with no evidence of hepatosplenomegaly, 
masses, or bruits. An addendum to the report states that the 
H Pylor AB test was negative, which implied either successful 
treatment for H Pylori or that there was no previous 
exposure.  The physician opined that the appellant's 
gastritis with esophagitis, esophageal ulceration and hiatal 
hernia could not specifically be associated with the 
appellant's active duty for training at Camp Lejeune.

In June 2001 the appellant submitted medical information on 
gastritis, esophagitis, and H. pylori that he obtained from 
an Internet web-site.  Also submitted by the appellant was 
the Syracuse Police Department policy for medical leave.

A June 2001 letter from the Syracuse Police Department states 
that there are no medical records for the appellant from 
December 1967 to February 1988.

Statements dated in June 2001 from the appellant's ex-wife 
and friends state that he had stomach problems during active 
duty training in July 1972 and that he has had them ever 
since.  Friends, who were fellow police officers, stated that 
the Department's physician was a very poor record keeper and 
had also lost medical records of police officers other than 
the appellant's. 

In June 2001 the appellant submitted a newspaper article from 
the DAV magazine that a contaminated water supply was 
discovered at Camp Lejeune that could have affected people 
who lived there during the period from 1968 to 1985.

The appellant testified during a travel board hearing with 
the undersigned member of the Board in June 2001.  He stated 
that the onset of his stomach disorder was on July 31, 1972, 
during active duty for training, and that it was due to 
unsanitary conditions.  He was hospitalized after spitting up 
blood and was diagnosed with a duodenal ulcer.  He also 
stated that the Syracuse Police Department physician who had 
treated him for many years was a poor record keeper, so there 
were no records of his early treatment for stomach problems 
after service.  He did not seek private medical treatment 
until many years later because Department policy required 
police officers to seek treatment from their physician.  A 
friend of the veteran's testified that the veteran continued 
to have stomach problems after service.

Analysis

The appellant contends the RO erred by failing to grant 
service connection for gastritis with esophagitis, esophageal 
ulcer, and Schatzki's ring.

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

After careful consideration of the evidence, the Board finds 
that the appellant's gastrointestinal disorder was not 
incurred in or aggravated by active duty for training.  

The Board notes the appellant served only on active duty for 
training and had no previously established service-connected 
disability.  Based on these circumstances, he has not 
achieved veteran status; therefore, in the analysis of his 
claim he is not entitled to the presumption of soundness.  
38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

The appellant contends that the onset of his G.I. disorder 
was while on active duty for training on July 31, 1972.  He 
testified at his travel board hearing in June 2001 that he 
began to spit up blood and have stomach-related problems 
during this period of active duty for training.  Lay 
statements from friends who trained with him during this 
period also recalled him having stomach-related problems in 
July 1972.  While these statements indicate the appellant had 
stomach-related problems during active duty for training, 
they do not support a finding that these problems were 
incurred during active duty for training.  Service medical 
records show that the appellant underwent an annual 
examination three months prior to his July 1972 active duty 
training.  The medical examination report is negative for 
complaints or findings of a G.I. disorder; however, the 
appellant completed a medical history report in which he 
marked the boxes that indicated that he had frequent 
indigestion, and stomach, liver, or intestinal trouble.  
Since this report indicates that the appellant had G.I. 
problems prior to the period of active duty for training that 
began in July 1972, the preponderance of the evidence 
supports a finding that a G.I. disorder existed prior to 
service.

Once it is established that a disorder pre-existed service 
the next question to address is whether the appellant's G.I. 
disorder increased in severity during active duty for 
training.  If so, then the appellant's G.I. disorder is 
presumed to have been aggravated by service absent clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

In the present case, the weight of the evidence is against a 
finding that the appellant's G.I. disorder increased in 
severity during active duty for training.  Statements from 
the appellant and friends who were on active duty for 
training with him in July 1972 indicate that he suffered from 
stomach-related problems.  The symptoms described include 
spitting up blood and stomach pain.  Even if these statements 
support a finding that the appellant's symptoms increased, 
the Court held in Hunt that a finding of aggravation turns on 
a worsening of the underlying disorder rather than the 
symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

There is no medical evidence to support a finding that there 
was a worsening of the underlying G.I. disorder during the 
period of active duty for training from July 23, 1972 to 
August 6, 1972.  While the veteran is certainly competent to 
report symptoms he feels, he does not have the medical 
credentials or expertise necessary to diagnose a G.I. 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the VA physician who examined the appellant in 
March 1998 opined that that the current G.I. disorder could 
not be specifically linked etiologically to whatever stomach 
problems the appellant had during active duty for training.  
Since there is no medical evidence to suggest otherwise, the 
weight of the evidence is clearly against a finding that the 
appellant's G.I. disorder was incurred in or aggravated by 
active duty for training.

Since the preponderance of the evidence is against a claim of 
service connection, the benefit of the doubt doctrine does 
not apply and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 491 
(1990). 



ORDER

Service connection for appellant's gastritis with 
esophagitis, esophageal ulcer, and Schatzki's ring is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

